COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-289-CV

LEE BROWN	APPELLANT



V.



BRENDA CAROL BROWN	APPELLEE



----------

FROM THE 158TH DISTRICT COURT 
OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 10, 2009, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:  January 7, 2010

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.